Case 5:18-cv-00858-G Document 754 Filed 03/21/21 Page 1of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF OKLAHOMA

MIDSHIP PIPELINE
COMPANY, LLC,

Plaintiff, Case Number: 18-CV-858

Vs. Judge: Scott L. Palk
TRACT NO. CN-0004.000,

1.504 ACRES OF LAND, MORE
OR LESS, PERMANENT
EASEMENT, etal,

Magistrate Judge: Bernard M. Jones

(QA OA LO CO?) CO (I) 60 0) 60) CO) (9 60 69

Defendants.

 

Federal Rule 71.1(d) Notice of Commencement Return of Service

 

|, Nicholai Granados , being duly sworn, depose and say as follows:

1. | an over the age of 18 years and not a party to this action, and that within the
boundaries of the state where service was effected, | was authorized by law to make service of the
documents and informed said person of the contents herein.

2. On the 16th day of October , 2018, | received the following
documents filed in the instant action on September 6, 2018, pertaining to Tract No.
GR-0192.010 and Defendant(s) JP Morgan Chase Bank
(“Defendants’ ): (1) The Federal Rule 71.1(d) Noticeof Commencement of Condemnation Action;
and (2) Motion for Order Confirming Condemnation Authority and Awarding Immediate
Possession of Easements Sought and Expedited Briefing and Hearing Schedule with the Proposed

Order hereto (collectively the “ Pleadings’ ).
Case 5:18-cv-00858-G Document 754 Filed 03/21/21 Page 2 of 3

3. | completed the following with regerds to the aforementioned Pleedi ngs
| personally served the Pleadings on Defendants at
(place) on (date) , 2018; or

| left the Pleadings at the Defendats residence or usual place of abode with

 

(name) , aperson of suitable age and discretion who
resides there, on (date) , and mailed a copy to

 

the Defendants’ last known address; or
| served the Pleadings on (name) Marcos Rosado, Vice President/Branch Manager

who is designated by law to accept service of process on behalf of Defendants

JP Morgan Chase Bank on (date) 19/16/2018 4:00PM , 2018; or

 

I returned the Pleadings unexecuted because (specify)

 

 

My feesare$ ===== for travel and$ ===== for servicefor atotal of $ =====

/: yr Z i y

rver’ s Sgnature Date:

| declare under penalty of perjury that this information is true
ye if

“

pae (/Cf- /7 2018

  

Nicholai Granados, ,Lic# 2028666
Server’ s name and number

Gabriela Galindo KBE
Notary Public, State of New York ELA BZ

 

 

 

No. 01GA6187899 LA
Qualified In Queens County, / Notary Public
Commission Expires 6/02/20 << No ln | } g , 02 lan20
Date: Commission expires:

 

Additional information regarding attempted service, efc.: On Tuesday October 16, 2018 at 03:20 AM
- I attempted service at NEW "YORK PLAZA, 6TH FLOOR, NEW YORK7 “NY 10002, U7 SA,

JP Morgan Chase Bank office but I was told JP Morgan Chase Bank does not have an agent
authorized to accept legal documents here. I was instructed to route the papers to a branch.
On Tuesday October 16, 2018 at 04:00 PM - The documents were delivered to: JP MORGAN CHASE
BANK @ 158 WEST 14TH ST, NEW YORK, NY 10011, by Corporate Service by delivering to Vice
President/Branch Manager Marcos Rosado. 2
Case 5:18-cv-00858-G Document 754 Filed 03/21/21 Page 3 of 3

CHASE PRIVATE CLIENT

Marcos Rosado
Vice President

Branch Manager
NMLS ID: 625412

NY1-0696
158 West 14th Street, Floor 01
New York, NY 10011-7307

Telephone: 212 645 3666
Facsimile: 855 323 0304
Marcos.A.Rosado@chase.com

JPMorgan Chase Bank, N.A.

a
